United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0620
Issued: October 10, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 23, 2018 appellant filed a timely appeal from a September 18, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted July 23, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the September 18, 2017 decision OWCP received additional evidence in this
claim. However, the Board’s jurisdiction is limited to the evidence that was of record at the time OWCP issued its
final decision. Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. See
20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-0176 (issued September 23, 2009); Donald R. Gervasi, 57 ECAB
281 (2005).

FACTUAL HISTORY
On July 23, 2017 appellant, then a 22-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, his postal vehicle tipped over during a single vehicle
accident. He reported that his back, right ankle, and right wrist were sore as a result of this incident.
Appellant provided a narrative statement explaining that his vehicle’s brakes locked up on a rainslicked road, causing his vehicle to run off a seven-to-eight inch drop off on the side of the road
and tip over onto rocks. He landed on his right forearm. Appellant was wearing his lap and
shoulder belts at the time of the accident.
The record contains the first page of an authorization for examination or treatment (Form
CA-16) dated July 23, 2017. Appellant’s supervisor, J.J., utilized the Form CA-16 to authorize
medical care for appellant for a period of up to 60 days and noted that there was doubt whether
appellant’s condition was caused by an injury sustained in the performance of duty or otherwise
related to his employment.
In a July 27, 2017 development letter, OWCP requested additional factual and medical
evidence in support of appellant’s traumatic injury claim. It noted that he had not submitted any
medical evidence which provided a diagnosis of any condition resulting from the alleged
employment incident. OWCP afforded appellant 30 days to submit the necessary evidence. No
response was received.
By decision dated September 18, 2017, OWCP accepted that the July 23, 2017
employment incident occurred as alleged, but denied appellant’s claim, finding that he had failed
to provide any medical evidence diagnosing a medical condition as a result of his July 23, 2017
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the

3

Supra note 1.

4

A.D., Docket No. 17-1855 (issued February 26, 2018); Gary J. Watling, 52 ECAB 357 (2001).

2

time and place, and in the manner alleged.5 Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6 An employee may establish
that an injury occurred in the performance of duty as alleged, but fail to establish that the disability
or specific condition for which compensation is being claimed is causally related to the injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 The opinion of the
physician must be based on a complete factual and medical background, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted July 23, 2017 employment incident.
Appellant did not submit any medical evidence in support of his claim. OWCP informed
him regarding the evidence necessary to establish his claim in a development letter dated July 27,
2017, but he did not respond. There is no evidence of record that establishes a medical diagnosis
in connection with the accepted employment incident. Consequently, appellant failed to establish
an injury in the performance of duty on July 23, 2017.10
On appeal appellant notes that he is only seeking reimbursement for the bills that resulted
from a doctor’s visit. On July 23, 2017 the employing establishment issued him a Form CA-16
authorizing medical treatment. OWCP did not address whether appellant is entitled to
reimbursement of medical expenses pursuant to the Form CA-16. When the employing
establishment properly executes a Form CA-16 which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, the Form CA-16 creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination or
treatment regardless of the action taken on the claim. The period for which treatment is authorized
by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated earlier by
OWCP.11

5

A.D., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

6

A.D., supra note 4; T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354 (1989).

7

A.G., Docket No. 17-1093 (issued June 5, 2018); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.; Robert G. Morris, 48 ECAB 238 (1996).

9

A.D., supra note 4; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

A.G., supra note 7.

11

See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608, 610 (2003).

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted July 23, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the September 18, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

